DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 and thus dependent claims 14-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 13 recites a “surface hole area rate.” This term is not a term of the art and thus one of ordinary skill in the art would not be able to understand the meaning of the surface hole rate. For compact prosecution purposes, Examiner has used the instant specification para 65-66 discusses how the surface hole rate can be calculated. However, with this in mind, Examiner is still uncertain how to interpret the surface hole area rate in this field of endeavor.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13-20 and 22-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20110171513A1 (Kuze) and further in view of US 6,447,958B1 (Shinohara).

Regarding claim 13, Kuze teaches a sodium secondary battery [abs]. Kuze teaches a porous film comprising a porous base having a porous layer at least on one side [0021; porous film], Kuze is silent with respect to the porous layer having an α/β ratio of 90% or less, however teaches β is a cross-sectional porosity of the porous layer to be porosity is [30-80% (0034)];
Shinohara teaches a non-aqueous electrolyte battery separator [abs]. The instant claim refers α to the surface hole area rate [it is noted, instant spec para 65-66 discusses how the surface hole rate can be calculated]; with this in mind, for the sake of compact prosecution, Examiner has rejected this limitation using a void ratio% taught by Shinohara, which is similar to how the surface hole rate is calculated in the instant specification.  Shinohara teaches various %’s in regards to the void ratio to be from 25.7% , 44.8%-45.3, 48.1, 59.4, 65.9 [col. 15 lines 9-10; col, 16 lines 9-10, col. 18 line 62, col. 23 line 52; col. 21 line 36; col. 22 line 53]. 
Thus, before the effective filing date it would have been obvious to one of ordinary skill in the art to use the void ratio having the claimed surface hole area rate as claimed since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
For illustration purposes, the following calculation to illustrate the α/β ratio is as follows:
α/β ratio  low range- α = 25.7 (low range) ; β = 30% *100= 85% falls within the claimed range of 90% or less.
α/β ratio high range of α = 48.1; β = 80% *100= 60%.





Regarding claim 14, modified Kuze teaches where in the proportion of α/β is 50% or less [please refer to the discussion in claim 13].

Regarding claim 15, modified Kuze teaches wherein the porous layer has a surface hole area rate α of 35% or less [please refer to the discussion in claim 13].

Regarding claim 16, Kuze teaches wherein the porous layer has a cross- sectional porosity β of 40% or more and 80% or less [0034].

Regarding claim 17, Kuze teaches wherein the porous layer contains a heat resistant resin [0020; heat resistant porous layer].

Regarding claim 18, Kuze teaches wherein the heat resistant resin is at least one resin selected from the group consisting of polyamide, polyamide-imide, and polyimide [0021; polyimide and aromatic polyamide] .

Regarding claim 19, Kuze teaches wherein the heat resistant resin contains aromatic polyamide having a structure as represented by formula (1): -NH-ArI-NH-CO-Ar2-CO- (1) where Ar' and Ar2 each represent an aromatic group [0025- i.e. 3,3′-diaminobenzophenone; it is noted that the specification provides examples of the aromatic polyamide  structure and 3,3′-diaminobenzophenone is an example provided in para 0021, 0024, 0027 of the instant specification].

Regarding claim 20, Kuze teaches wherein the porous layer contains inorganic particles [0021; inorganic powder].

Regarding claim 22, Kuze is silent with respect to wherein the heat resistant resin has an intrinsic viscosity of 2.0 dl/g or more and 8.0 dl/g or less. Shinohara teaches intrinsic viscosity to be 1.0 dl/g to 2.8 dl/g (col. 4 lines 10-12] which falls within the claimed range). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuze to further use the intrinsic viscosity taught by Shinohara as doing would provide stable para-amide film for the porous film and form an excellent coating property [col. 4 lines 15-18].


Regarding claim 23, Kuze teaches a secondary battery separator comprising the porous film as set forth in claim 13 [0020].

Regarding claim 24, Kuze teaches a secondary battery comprising the secondary battery separator as set forth in claim 23 [0020].

Regarding claim 25, modified Kuze teaches wherein the porous layer has a surface hole area rate α of 35% or less [please refer to the discussion in claim 13].

Regarding claim 26, Kuze teaches wherein the porous layer has a cross- sectional porosity β of 40% or more and 80% or less [0034] 

Regarding claim 27, Kuze teaches the porous layer has a cross- sectional porosity β of 40% or more and 80% or less [0034].

Regarding claim 28, Kuze teaches wherein the porous layer contains a heat resistant resin [0020; heat resistant porous layer].

Regarding claim 29, Kuze teaches wherein the porous layer contains a heat resistant resin [0020; heat resistant porous layer].

Regarding claim 30, Kuze teaches wherein the porous layer contains a heat resistant resin [0020; heat resistant porous layer].

Regarding claim 31, Kuze teaches wherein the heat resistant resin contains aromatic polyamide having a structure as represented by formula (1): -NH-Ar1-NH-CO-Ar2-CO- (1) where Ar1 and Ar2 each represent an aromatic group [0021, 0024-0025- i.e. 3,3′-diaminobenzophenone; it is noted that the specification provides examples of the aromatic .
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20110171513A1 (Kuze) in further in view of US 6,447,958B1 (Shinohara) and US20080076017A1 (Takezawa) .

Regarding claim 21, Kuze in view of Shinohara are silent with respect to wherein the heat resistant resin accounts for 1 mass% or more and less than 50 mass% in 100 mass% of the porous layer. Takezawa teaches a lithium ion battery similar to Kuze and teaches the resin layer weight to be 10 parts by weight or more per 100 parts of weight of the porous layer of the porous layer. [0031]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuze to incorporate the weight of the resin layer taught by Takezawa, as doing so provides strength to the separator and thus significantly is improved at high temperatures [0031].



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARIKA GUPTA whose telephone number is (571)272-9907.  The examiner can normally be reached on 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.G./Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729